217 F.2d 302
Robert G. LEMASTER,v.O. B. ELLIS, General Manager, Texas Prison System.
No. 15229.
United States Court of Appeals, Fifth Circuit.
December 2, 1954.

Robert G. Lemaster, in pro. per.
John Ben Shepperd, Atty. Gen., of Tex., Willis E. Gresham and J. Fred Jones, Asst. Attys. Gen., for appellee.
Before BORAH, RIVES, and TUTTLE, Circuit Judges.
PER CURIAM.


1
This is an attempt to appeal from an order refusing to issue the writ of habeas corpus as prayed for by a prisoner seeking release from State custody where he is held pursuant to State process. The district judge permitted the appeal in forma pauperis, but declined to issue a certificate of probable cause.


2
Upon our examination of the record to determine whether such a certificate should be issued and the appeal allowed, we find that the contentions made are without merit. We, therefore, decline to issue a certificate of probable cause, and accordingly dismiss the appeal.


3
Dismissed.